423 F.3d 522
INGALLS SHIPBUILDING, Plaintiff-Appellant-Cross-Appellee,v.FEDERAL INSURANCE CO., Defendant-Appellee,v.Transocean Offshore Inc., Cross-Appellant.Nigel S. Broussard, Plaintiff,v.Transocean Offshore Inc.; et al., Defendants,Transocean Offshore Inc., Defendant-Cross Defendant-Counter Claimant-Cross-Appellant,v.Certified Employee Services Inc., Defendant-Appellee,v.MH Pyramid Inc., Defendant-Cross Claimant-Cross Defendant-Cross-Appellee, andCraft Welding & Contracting Co., Defendant-Cross Claimant-Counter Defendant-Cross-Appellee,v.Ingalls Shipbuilding, Appellant-Cross-Appellee.Transocean Offshore, Plaintiff-Appellee-Cross-Appellant,v.Tudor Insurance Co.; et al., Defendants,National Union Fire Insurance Company of Pittsburgh, Pennsylvania; National Fire & Marine Insurance Company, Defendants-Appellants-Cross-Appellees.Ingalls Shipbuilding, Plaintiff,v.Federal Insurance Company, Defendant.Transocean Offshore, Plaintiff-Appellee,v.Tudor Insurance Company; et al., Defendants,National Union Fire Insurance Company of Pittsburgh, Pennsylvania; National Fire & Marine Insurance Company, Defendants-Appellants.
No. 03-60358.
No. 03-60557.
United States Court of Appeals, Fifth Circuit.
August 25, 2005.

Richard P. Salloum, Franke, Rainey & Salloum, Gulfport, MS, Kenneth Raymond Flottman, Northrup Grumman Ship Systems, Ingalls Operations, Pascagoula, MS, for Ingalls Shipbuilding.
Ira Matthew Williamson, Miller & Williamson, New Orleans, LA, for Federal Ins. Co.
Joe Edward Basenberg, Norman Matt Stockman, Hand Arendall, Mobile, AL, for Certified Emp. Services Inc.
John Anthoiny Scialdone, Balch & Bingham, Gulfport, MS, for Transocean Offshore Inc.
Nancy Furey Peters, Nat. Fire & Marine Ins. Co., Omaha, NE, for Nat. Fire & Marine Ins, Co.
Harrison Henry Yoss, John Sepehri, Thompson, Coe, Cousins & Irons, Dallas, TX, Karen Korff Sawyer, Bryant, Dukes & Blakeslee, Gulfport, MS, for Nat. Union Fire Ins. Co. of Pittsburgh, PA.
Edward J. Currie, Jr., Currie, Johnson, Griffin, Gaines & Myers, Jackson, MS, for MH Pyramid Inc.
William Mark Edwards, Mary Winter Van Slyke, Page, Mannino, Peresich & McDermott, Biloxi, MS, for Craft Welding & Contracting Co.
Appeals from the United States District Court for the Southern District of Mississippi; Walter J. Gex, III, Judge.
ON PETITION FOR REHEARING AND REHEARING EN BANC Before WIENER and PRADO, Circuit Judges, and LITTLE, District Judge.*
PER CURIAM:


1
The Petition for Rehearing filed by National Union Fire Insurance Company of Pittsburgh, Pennsylvania ("National Union") is DENIED, and as no member of this panel nor judge in regular active service on the court has requested that the court be polled on rehearing en banc (FED. R. APP, P. AND 5TH CIR. R. 35), the Petition for Rehearing En Banc is also DENIED.


2
The Petition for Panel Rehearing filed by National Fire & Marine Insurance Company ("National Fire") is GRANTED in part, for the limited purpose of modifying the portion of our opinion that remanded for the district court to re-determine the amount of Transocean's defense costs for which National Fire is responsible. That portion of our opinion is hereby deleted and withdrawn. Therefore, the district court's original calculation of the portion of Transocean's defense costs for which National Fire is obligated is AFFIRMED.



Notes:


*
 District Judge for the Western District of Louisiana, sitting by designation